DETAILED ACTION
This action is responsive to the claim amendments and Applicant’s Remarks filed 22 April 2022. Examiner acknowledges amendments to claims 1, 9, 10, 12, 16, and 19, and the cancellation of claims 2 and 11. Claims 1, 4-10, and 12-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 April 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8, 9, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kassab (US-20130030318-A1, previously presented) in view of Patil (US-20120071782-A1, previously presented).
Regarding claim 1, Kassab teaches a method, comprising the steps of: introducing at least part of an impedance device into a luminal organ at a first location so that a detector of the device is positioned within a catheter of known diameter (The method comprises the steps of introducing at least part of a detection device into a luminal organ (Kassab, Paragraph [0026]); As referenced herein, and in at least one exemplary embodiment, there is provided an angioplasty catheter with impedance electrodes near the distal end of the catheter (in front of the balloon, for example) for immediate measurement of the cross-sectional area of a vessel lumen (Paragraph [0068]); calculating a second cross-sectional area of the luminal organ at the second location, and determining a profile of the luminal organ indicative of the first location and the second location based upon the calculated cross-sectional area and the calculated second cross-sectional area (Paragraph [0022])), the catheter is positioned within the luminal organ, and the catheter is filled with the fluid native to the luminal organ (With reference to the embodiments shown in FIGS. 2B-2G, the impedance catheter advantageously includes optional ports 35, 36, 37 for suction of contents of the organ (Paragraph [0096])); obtaining a conductivity of the fluid native to the luminal organ by introducing a first frequency through the detector of the device at the first location and obtaining a first impedance measurement in connection with the first frequency (the detection device having a detector, applying current to the detection device using a stimulator, introducing a first signal having a first frequency... measuring an output conductance of the first signal (Paragraph [0026])) and introducing a second frequency through the detector of the device at the first location and obtaining a second impedance measurement in connection with the second frequency (the detection device having a detector, applying current to the detection device using a stimulator, introducing a second signal having a second frequency through the detection device, measuring an output conductance of the second signal (Paragraph [0026])): moving at least part of the impedance device to a second location within the luminal organ so that the detector of the device is positioned within the luminal organ and out of the catheter (calculating a second cross-sectional area of the luminal organ at the second location, and determining a profile of the luminal organ indicative of the first location and the second location based upon the calculated cross-sectional area and the calculated second cross-sectional area (Paragraph [0022])); introducing one of the first frequency or the second frequency through the detector of the device at the second location and obtaining a first conductance measurement using the detector in connection with the one of the first frequency or the second frequency; introducing the other of the first frequency or the second frequency through the detector of the device at the second location and obtaining a second conductance measurement using the detector in connection with the one of the first frequency or the second frequency (Paragraph [0022]); and determining a diameter or cross-sectional area at the second location within the luminal organ using the first conductance measurement, the second conductance measurement, the conductivity of fluid within the luminal organ, and a known distance between detection elements of the detector (Conductivity-conductance relation…wherein G is the total conductance, CSA is the cross-sectional area of the luminal organ, L is a constant for the length of spacing between detection electrodes of the detection device used, (sigma) is the specific electrical conductivity of the fluid (Paragraph [0046], Equation [1])). 
However, Kassab fails to explicitly disclose that the method is performed without injecting a fluid into the luminal organ in order to obtain the first conductance measurement and the second conductance measurement. Patil discloses methods for determining the cross-sectional area of a luminal organ, wherein Patil further discloses that lumen parameters, such as cross-sectional area (In some embodiments, determining lumen parameters such as cross sectional area provides accurate, real-time determination of the location the blockage in the vasculature and also to indicate the dimensions of the inflated balloon or stent (Patil, Paragraph [0159])) can be determined using the conductance measurement of blood to measure impedance using electrodes as seen in Figure 1 of Patil (The methods and systems described herein are advantageous as they do not include injecting a second fluid for measurements (Abstract); The methods herein exploit distinctive frequency-dependent electrical properties of various bodily elements such as blood…to determine lumen parameters (Paragraph [0163])). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kassab so as to perform the method without injecting a fluid into the luminal organ in order to obtain the first conductance measurement and the second conductance measurement as taught by Patil as this amounts to no more than simple substitution to achieve the similar results of lumen parameters, wherein the conductivity of the fluid within the mammalian organ is used to determine the diameter or cross-sectional area of the luminal organ as opposed to the conductance of an injected second fluid; moreover, it is advantageous to incorporate not injecting fluid as taught by Patil as this increases the ease of the procedure and the patient’s comfort during the procedure (Patil, Paragraph [0218]).
Regarding claim 5, the combination of Kassab in view of Patil teaches the method of claim 1, wherein the steps of introducing the first frequency and introducing the second frequency are performed by operating a frequency generator in communication with the device, the frequency generator selected from the group consisting of an arbitrary waveform generator and multiple signal generators (Frequency generator 206, in at least one embodiment, is capable of generating signals having at least two distinct frequencies through detection device 202. An exemplary frequency generator 206 may include, but is not limited to, an arbitrary waveform generator or two signal generators (Kassab, Paragraph [0084], Fig 2A)).
Regarding claim 6, the combination of Kassab in view of Patil teaches the method of claim 1, wherein the determining step is further performed to determine a parallel tissue conductance (An exemplary system 200 of the present disclosure may also comprise a data acquisition and processing system 220 capable of receiving conductance data from detector 204 and calculating parallel tissue conductance (Kassab, Paragraph [0086])).
Regarding claim 8, the combination of Kassab in view of Patil teaches the method of claim 1, wherein the first frequency and the second frequency are the only frequencies introduced (introducing a first signal having a first frequency and a second signal having a second frequency through the detection device (Kassab, Paragraph [0026]), wherein additional frequencies are not mentioned elsewhere in the disclosure).
Regarding claim 9, the combination of Kassab in view of Patil teaches the method of claim 1, and further teaches moving the at least part of the impedance device within the luminal organ to a third location (the method further comprises the steps of moving the detection device to a second location within the luminal organ (Kassab, Paragraph [0022]), wherein moving the impedance device from the second location to the third location is merely repeating the steps of moving the impedance device from the first location to the second location) and generating a size profile of the luminal organ using the determined diameter or cross-sectional area at the second location and at the determined second diameter or cross-sectional area at the third location (determining a profile of the luminal organ indicative of the first location and the second location based upon the calculated cross-sectional area and the calculated second cross-sectional area (Paragraph [0022]), wherein moving the impedance device from the second location to the third location is merely repeating the steps of moving the impedance device from the first location to the second location).
However, the combination as disclosed fails to explicitly disclose that the method for determining a diameter or cross-sectional area at a second location is performed by introducing one of the first frequency or the second frequency through the detector of the device and obtaining a third conductance measurement using the detector in connection with the one of the first frequency or the second frequency, introducing the other of the first frequency or the second frequency through the detector of the device and obtaining a fourth conductance measurement using the detector in connection with the other of the first frequency or the second frequency, and determining a second diameter or cross-sectional area at the second location within the luminal organ using the third conductance measurement, the fourth conductance measurement, the conductivity of fluid within the luminal organ, and the known distance between detection elements of the detector. However, this method is already disclosed as the same method performed to determine a diameter or cross-sectional area at a first location, as taught by Kassab in view of Patil (see claim 1 rejection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kassab in view of Patil so as to perform the same method done to determine the first diameter or cross sectional area as the method used to determine the second diameter or cross-sectional area as this amounts to mere simple substitution of a first method to determine a diameter or cross-sectional area of a luminal organ using the disclosed method of claim 1 in place of the method as disclosed by Kassab (Paragraph [0022]) to achieve the predictable result of determining a diameter or cross-sectional area of a luminal organ.
Regarding claim 16, Kassab teaches a method, comprising the steps of: operating an impedance device to introduce a signal through the detection device into a luminal organ, the signal comprising a first signal having a first frequency, a second signal having a second frequency, and obtaining output conductance data in connection with each of the first signal and the second signal using an impedance detector of the impedance device (Kassab, Paragraph [0026]); and determining a diameter or cross-sectional area of the luminal organ based upon the output conductance data in connection with each of the first signal and the second signal and a conductivity of blood within the luminal organ (Paragraph [0026]; wherein “a fluid native to the first location, said fluid having a first conductivity” reads on the conductivity of blood within the luminal organ), wherein the signals are comprised of only the first signal and the second signal (Paragraph [0026]); obtaining the conductivity of the blood within the luminal organ by introducing the signal through the detection device (the method comprises the steps of introducing at least part of a detection device into a luminal organ at a first location, the detection device having a detector (Paragraph [0011])), the signal comprising the first signal having the first frequency (the detection device having a detector, applying current to the detection device using a stimulator, introducing a first signal having a first frequency... measuring an output conductance of the first signal (Paragraph [0026])) and the second signal having the second frequency (the detection device having a detector, applying current to the detection device using a stimulator, introducing a second signal having a second frequency through the detection device, measuring an output conductance of the second signal (Paragraph [0026])), and obtaining a first impedance measurement in connection with the first frequency and a second impedance measurement in connection with the second frequency, using the impedance detector of the impedance device (the method comprises the steps of introducing at least part of a detection device into a luminal organ at a first location, the detection device having a detector (Paragraph [0011])); wherein the step of obtaining the conductivity of the blood within the luminal organ is performed while the impedance detector is positioned within a catheter of known diameter (Paragraph [0058]), the catheter is positioned within the luminal organ (Paragraph [0058]), and the catheter is filled with the blood within the luminal organ (With reference to the embodiments shown in FIGS. 2B-2G, the impedance catheter advantageously includes optional ports 35, 36, 37 for suction of contents of the organ (Paragraph [0096])); and wherein the signal is comprised of only the first signal and the second signal (Paragraph [0026]).
However, Kassab fails to explicitly disclose that the method is performed without injecting any fluid into the luminal organ. Patil discloses methods for determining the cross-sectional area of a luminal organ, wherein Patil further discloses that lumen parameters, such as cross-sectional area (In some embodiments, determining lumen parameters such as cross sectional area provides accurate, real-time determination of the location the blockage in the vasculature and also to indicate the dimensions of the inflated balloon or stent (Patil, Paragraph [0159])) can be determined using the conductance measurement of blood to measure impedance using electrodes as seen in Figure 1 of Patil (The methods and systems described herein are advantageous as they do not include injecting a second fluid for measurements (Abstract); The methods herein exploit distinctive frequency-dependent electrical properties of various bodily elements such as blood…to determine lumen parameters (Paragraph [0163])). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kassab so as to perform the method without injecting a fluid into the luminal organ in order to obtain the first conductance measurement and the second conductance measurement as taught by Patil as this amounts to no more than simple substitution to achieve the similar results of lumen parameters, wherein the conductivity of the fluid within the mammalian organ is used to determine the diameter or cross-sectional area of the luminal organ as opposed to the conductance of an injected second fluid; moreover, it is advantageous to incorporate not injecting fluid as taught by Patil as this increases the ease of the procedure and the patient’s comfort during the procedure (Patil, Paragraph [0218]).
Regarding claim 19, Kassab in view of Patil teaches the method of claim 16, and further teaches that the method additionally comprises the steps of moving the impedance device within the luminal organ to a second location and determining a second diameter or cross-sectional area of the luminal organ based upon the additional output conductance data in connection with each of the two signals and the conductivity of blood within the luminal organ (Kassab, Paragraph [0022]), wherein in the combination of Kassab in view of Patil, the conductivity of blood would be measured.
However, the combination fails to teach that the method performed to determine a second diameter or cross-sectional area comprises operating an impedance device to introduce the signal through the detection device into a luminal organ, the signal comprising the first signal having the first frequency and the second signal having the second frequency, and obtaining additional output conductance data in connection with each of the first signal and the second signal using the impedance detector of the impedance device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kassab in view of Patil so as to perform the same method done to determine the first diameter or cross sectional area as the method used to determine the second diameter or cross-sectional area as this amounts to mere simple substitution of a first method to determine a diameter or cross-sectional area of a luminal organ using the disclosed method of claim 1 in place of the method as disclosed by Kassab (Paragraph [0022]) to achieve the predictable result of determining a diameter or cross-sectional area of a luminal organ.
Claims 4, 7, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kassab (‘318) in view of Patil, as applied to claim 1 (for claims 4 and 7) and claim 16 (for claim 18) above, further in view of Kassab (US-20100010503-A1, previously presented), hereinafter Kassab (‘503).
Regarding claims 4, 7, and 18, the combination of Kassab (‘318) in view of Patil teaches the method of claim 1 (for claims 4 and 7) and the method of claim 16 (for claim 18), wherein the step of introducing at least part of the impedance device is performed to position the at least part of the device into the luminal organ (in the case of claims 4 and 7) or wherein the step of operating the impedance device is performed to operate the impedance detector wherein the detector comprises the two detection electrodes positioned in between two excitation electrodes (detector 204 comprises detection electrodes 26, 28 positioned in between excitation electrodes 25, 27 (Kassab, Paragraph [0084], Fig 2A)).
However, the combination fails to teach that the known distance between each of the electrodes is 5mm (for claim 4), 2mm (for claim 7), or wherein the known distance is selected from the group consisting of 5mm and 2mm (for claim 18). Kassab (‘503) teaches that detection electrodes are 1mm apart and excitation electrodes are spaced 4-5mm from either side of the detection electrodes (Kassab ‘503, Paragraph [0069]); moreover, Kassab (‘503) discloses that the spacing between electrodes is dependent on the size of the vessel being measured (Kassab ‘503, Paragraph [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the known distances between the electrodes of Kassab (‘318) in view of Patil so as to incorporate the range of known distances utilized by Kassab (‘503) as the spacing in Kassab (‘503) is known in the art for the same purposes of detecting impedance and thus would be expected to work equally well for the purposes of Kassab (‘318); moreover, the range as disclosed by Kassab (‘503) is prima facie obviousness in view of how close the disclosed range of Kassab (‘503) is to the distances disclosed in the instant claims as a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05(I)).
Claims 10, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kassab (‘318) in view of Kassab (US-20040230131-A1, previously presented),hereinafter Kassab (‘131), and Kassab (US-7454244-B2, previously presented), hereinafter Kassab (‘244).
Regarding claim 10, Kassab (‘318) teaches a method comprising the steps of introducing at least part of an impedance device into a luminal organ so that a detector of the device is positioned within the luminal organ (Kassab ‘318, Paragraph [0026]), wherein the first conductance measurement is obtained by introducing a first frequency through the detector and obtaining a first conductance measurement in connection with the first frequency and introducing a second frequency through the detector and obtaining a second impedance measurement in connection with the second frequency (Paragraph [0026]), wherein during the measurement of the second conductance, the detector is positioned within the luminal organ and out of a catheter (Paragraph [0026], Fig 2F), and determining a diameter or cross-sectional area of the luminal organ based on the first conductance measurement, and the second conductance measurement (Paragraph [0026]).
However, Kassab (‘318) fails to teach the step of operating the detector of the device when the detector is positioned within a catheter having a known diameter to obtain the first conductance measurement, wherein the catheter is positioned within the luminal organ and filled with a fluid native to the luminal organ. Kassab (‘131) teaches embedding impedance electrodes within a catheter to measure valve area and operating the detector when the catheter is positioned within the luminal organ and filed with a fluid native to the luminal organ (Kassab ‘131, Paragraph [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kassab (‘318) so as to incorporate embedding the detectors comprising the electrode within the catheter and operating the detector when the catheter is positioned within the luminal organ and filed with a fluid native to the luminal organ as this would allow for the measurement of valve area directly, independent of cardiac output or pressure drop, which minimizes errors in the measurement of the valve area (Kassab ‘131, Paragraph [0052]).
The combination of Kassab (‘318) in view of Kassab (‘131) still fails to teach determining an initial estimate of the diameter or cross-sectional area of the luminal organ and determining an actual diameter or cross-sectional area of the luminal organ based on the first conductance measurement, the second conductance measurement, and the initial estimate of the diameter or cross-sectional area of the luminal organ. However, Kassab (‘244) discloses that using a method using frequency to determine cross-sectional area or diameter results in an overestimation of the cross-sectional area, and that knowing of this overestimation, the catheter is slightly retracted or advanced and the measurement repeated to get a more accurate measurement (Kassab ‘244, Col 14, Lines 52-56), wherein the determination of an overestimated cross-sectional area in order to assess the degree of overestimation and determine a “true” cross-sectional area reads on an initial estimate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kassab (‘318) in view of Kassab (‘131) so as to incorporate determining an initial estimate and factoring that initial estimate into the determination of an actual diameter or cross-sectional area in order to determine a more accurate diameter or cross-sectional area (Kassab ‘244, Col 14, Lines 52-56).
Regarding claim 12, the combination Kassab (‘318) in view of Kassab (‘131), and Kassab (‘244) teaches the method of claim 10, wherein the first frequency and the second frequency are the only frequencies introduced (Kassab ‘318, Paragraph [0026]), wherein additional frequencies are not mentioned elsewhere in the disclosure.
Regarding claims 14 and 15, the combination Kassab (‘318) in view of Kassab (‘131), and Kassab (‘244) teaches the method of claim 10, further comprising the step of calculating at least one parallel conductance measurement (for claim 14) and calculating a second parallel conductance measurement (for claim 15) based on the initial estimate of the diameter or cross-sectional area of the luminal organ (wherein the cross-sectional area as calculated using the combined method of Kassab (‘318) in view of Kassab (‘131) and Kassab (‘244) utilizes an initial estimate of the cross-sectional area to determine a more accurate cross-sectional area; moreover, Equation [1] of Kassab (‘318) relates cross-sectional area to parallel conductance).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kassab (‘318) in view of Kassab (‘131), and Kassab (‘503), as applied to claim 12 above, and further in view of Patil.
Regarding claim 13, the combination of Kassab (‘318) in view of Kassab (‘131), and Kassab (‘244) teaches the method of claim 12, but Kassab (‘318) fails to teach that the method is performed without injecting any fluid into the luminal organ. However, Patil teaches lumen parameters, such as cross-sectional area (Patil, Paragraph [0159]) can be determined using the conductance measurement of blood, measured using impedance electrodes as seen in Figure 1 of Patil (Abstract; Paragraph [0163]), wherein using the conductance measurement of blood reads on “without injecting any fluid into the luminal organ.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kassab (‘318) in view of Kassab (‘131) and Kassab (‘244) so as to perform the method without injecting any fluid into the mammalian organ as taught by Patil as this amounts to no more than simple substitution to achieve the similar results of lumen parameters, wherein the conductivity of the fluid within the mammalian organ is used to determine the diameter or cross-sectional area of the luminal organ as opposed to the conductance of an injected second fluid; moreover, it is advantageous to incorporate not injecting fluid as taught by Patil as this increases the ease of the procedure and the patient’s comfort during the procedure (Patil, Paragraph [0218]).
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kassab (‘318) in view of Patil, as applied to claim 16 above, further in view of Kassab (‘244).
Regarding claim 17, the combination of Kassab (‘318) in view of Patil teaches the method of claim 16, but fails to teach that the step of operating the impedance device to introduce a signal is performed repeatedly while the device is in motion. However, Kassab (‘244) discloses that using a method using frequency to determine cross-sectional area or diameter results in an overestimation of the cross-sectional area, and that knowing of this overestimation, the catheter is slightly retracted or advanced and the measurement repeated to get a more accurate measurement (Kassab ‘244, Col 14, Lines 52-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kassab (‘318) in view of Patil so as to incorporate slightly retracting or advancing the catheter into the measurement of an initial estimate of a diameter or cross-sectional area in order to determine a more accurate diameter or cross-sectional area (Kassab ‘244, Col 14, Lines 52-56).
Regarding claim 20, the combination of Kassab in view of Patil as used in the rejection of claim 17 above, teaches the method of claim 16, wherein the step of determining the diameter or cross-sectional area of the luminal organ is performed based upon an initial estimate of the luminal organ diameter or cross-sectional area (Kassab ‘244, Col 14, Lines 52-56; wherein as disclosed in the rejection of claim 17 above, the combination teaches determining an overestimate of the cross-sectional area as an initial estimate and performing additional measurements, having determined an overestimate, so as to determine a “true” cross-sectional area of the luminal organ).
Response to Arguments
Applicant's arguments filed 22 April 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments regarding the 35 U.S.C. 103 rejections set forth in the previous office action, Applicants arguments are not considered persuasive. Kassab teaches the measuring of blood impedance as a part of a method for determing the cross-sectional area of a lumen (The following analysis allows a single injection of saline to provide the desired CSA and G.sub.p. The additional equations referenced below are generated through multiple stimulating frequency injections; i.e., the system performs multiple current injections at baseline (in blood) and during a single saline injection. The system then determines the response (conductance) to both frequencies which allows the calculation of CSA and G.sub.p uniquely (Kassab, Paragraph [0049])), wherein Patil discloses an injectionless method of determining impedance that uses blood in order to determine lumen paratmeters, such as lumen cross-sectional area (The methods herein exploit distinctive frequency-dependent electrical properties of various bodily elements such as blood, vessel wall, fatty tissue, calcified tissue, etc. to determine lumen parameters. FIG. 2 is a graphical representation of impedance magnitude 106 for various tissue types over a range of frequencies 108. Impedance magnitude (absolute value of Vin/Iin measured in dB) versus frequency (Hz) is provided for aorta 110, blood 112, and fat (average infiltrated) 114 (Patil, Paragraph [0163])), such that the combination of Kassab in view of Patil would teach the claimed injectionless method. Furthermore, Patil does teach the measuring of impedance (The methods herein exploit distinctive frequency-dependent electrical properties of various bodily elements such as blood, vessel wall, fatty tissue, calcified tissue, etc. to determine lumen parameters. FIG. 2 is a graphical representation of impedance magnitude 106 for various tissue types over a range of frequencies 108. Impedance magnitude (absolute value of Vin/Iin measured in dB) versus frequency (Hz) is provided for aorta 110, blood 112, and fat (average infiltrated) 114. Vin represents voltage and Iin represents current. The plots of impedance magnitude (absolute value of Vin/Iin measured in dB) for blood, tissue (aortic vessel) and fat shown indicate that when an excitation (e.g., a sinusoidal current (AC), or any other waveform) at different frequencies is applied in series across the volume of interest (1 cubic millimeter, for example), the impedance magnitude varies depending on the type of bodily material that occupies that volume (Patil, Paragraph [0163]); From FIG. 1, it is evident that the current lines are crowded near the electrode, and fan out away from the electrode. This effectively increases the impedance that is measured between the excitation electrodes (also referred to as two-port impedance). The measured two port impedance would be significantly larger than the impedance determined by the formula used for calculating the resistance or impedance of a cylindrical section of a conducting medium, which is .rho.*L/A (where .rho. is the resistivity of the medium, L is the length of the cylindrical section, and A is the cross-sectional area) (Patil, Paragraph [0167])), such that the Applicant's invention as claimed would be taught by the combination of Kassab in view of Patil.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791